Case 19-13496-mdc         Doc 54     Filed 07/29/20 Entered 07/29/20 13:13:55                  Desc Main
                                     Document     Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Debra Finan                                     :       Chapter 13
                                                         :
                                                         :       Case No. 19-13496MDC
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Motion to Modify Plan filed at docket number 51



Dated: July 29, 2020                                         /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
